UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJanuary 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-53376 ETERNITY HEALTHCARE INC. (Exact name of registrant as specified in its charter) Nevada 75-3268426 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 409 Granville Street, Suite 1023, Vancouver, BC, Canada V6C 1T2 (Address of principal executive offices) (Zip Code) (604) 324-4844 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YES x NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 63,575,000 common shares issued and outstanding as of March 1, 2012. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 17 Item 4.Controls and Procedures 17 PART II – OTHER INFORMATION 18 Item 1.Legal Proceedings 18 Item 1A.Risk Factors 18 Item 2.Unregistered Sales of Equity Securities 18 Item 3.Defaults Upon Senior Securities 18 Item 4.Mining Safety Disclosures 18 Item 5.Other Information 18 Item 6.Exhibits 19 SIGNATURES 20 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The following unaudited interim consolidated financial statements of Eternity Healthcare Inc. for the three and nine month periods ended January 31, 2012 are included with this Quarterly Report on Form 10-Q: (a) Interim Condensed Consolidated Balance Sheets as of January 31, 2012 and April 30, 2011; (b) Interim Condensed Consolidated Statements of Loss and Comprehensive Loss for the three and nine months ended January 31, 2012 and January 31, 2011 and for the period from December 10, 2009 (Inception) through January 31, 2012. (c) Interim Condensed Consolidated Statements of Cash Flows for the nine months ended January 31, 2012 and January 31, 2011 and for the period from December 10, 2009 (Inception) through January 31, 2012. (d) Condensed Notes to Interim Consolidated Financial Statements. 3 Eternity Healthcare Inc. (formerly Kid’s Book Writer Inc.) (A Development Stage Company) INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the nine months ended January 31, 2012 (Expressed in U.S. Dollars) 4 Eternity Healthcare Inc. (formerly Kid’s Book Writer Inc.) (A Development Stage Company) INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in U.S. Dollars) January 31, April 30, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Tax refunds receivable - Total Current Assets PROPERTY AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Related party payables Total Liabilities STOCKHODERS’ DEFICIT Capital Stock - Authorized 300,000,000 common shares, par value $0.001 Capital Stock - Issued and outstanding January 31, 2012 – 63,575,000 common shares April 30, 2011 – 63,575,000 common shares Additional paid-in capital ) ) Accumulated other comprehensive gain ) Deficit, accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Eternity Healthcare Inc. (formerly Kid’s Book Writer Inc.) (A Development Stage Company) INTERIM CONDENSED CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (Expressed in U.S. Dollars) (Unaudited) For the three month period ended January 31, 2012 For the three month period ended January 31, 2011 For theninemonth period ended January 31, 2012 For theninemonth period ended January 31, 2011 From inception on December 10, 2009 throughJanuary 31, 2012 REVENUE $
